Case 1:17-cr-00101-LEK Document 506 Filed 06/06/19 Page 1 of 1       PageID #: 4514

                                    MINUTES



 CASE NUMBER:           CR NO. 17-00101LEK
 CASE NAME:             USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:       Leslie E. Kobayashi      REPORTER:

      DATE:        06/06/2019               TIME:


COURT ACTION: EO: Defendant (01) Anthony T. Williams’ Motion [497] for
Government to Outline What Specific Act Committed by PAG Anthony Williams Which
Gave them Suspicion that a Federal Crime May Have Been Committed will be considered
by Judge Leslie E. Kobayashi as a Non Hearing Motion.

Responsive Memorandum or Memorandum in Opposition is due 6/20/2019.
Reply Memorandum is due 7/5/2019.

Defendant (01) Anthony T. Williams’ Motion [497] for Government to Outline What
Specific Act Committed by PAG Anthony Williams Which Gave them Suspicion that a
Federal Crime May Have Been Committed will be taken under submission thereafter.

Court to issue Order.

Submitted by: Warren N. Nakamura, Courtroom Manager
